UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7945


EMORY TAYLOR CHILES,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00065-FPS-JSK)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emory Taylor Chiles, Appellant Pro Se.    Jarod James Douglas,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Emory Taylor Chiles appeals the district court’s order

denying relief on his complaint filed pursuant to the Federal

Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.

2012).   We   have    reviewed   the       record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Chiles v. United States, No. 5:11-cv-00065-FPS-

JSK (N.D.W. Va. Sept. 12, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                       2